COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §
 DANIEL MICHAEL ATHENS,                                       No. 08-19-00195-CR
                                                 §
                           Appellant,                            Appeal from the
                                                 §
 v.                                                            346th District Court
                                                 §
 THE STATE OF TEXAS,                                        of El Paso County, Texas
                                                 §
                            State.                            (TC# 20150D01963)
                                                 §
                                         O R D E R

       The Court GRANTS the Appellant’s fifth motion for extension of time within which to file

the brief until August 20, 2020. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ordered that the Hon. William Cox, the Appellant’s attorney, prepare the

Appellant’s Brief and forward the same to this Court on or before August 20, 2020.

       IT IS SO ORDERED this 5th day of August, 2020.


                                            PER CURIAM



Before Alley, C.J., Rodriguez and Palafox, JJ.